EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Downs et al. (U.S. Patent Number 7899611) discloses automatically detecting anomalous road traffic conditions. Anomalous road traffic conditions are identified using target traffic conditions for a particular road segment at a particular selected time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667